In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Collins, J.), dated June 20, 1996, which, upon the granting of the defendants’ motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The defendants’ submissions made out a prima facie case that the plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d). The affidavit of the chiropractor, submitted by the plaintiff, was deficient insofar as it failed to indicate that the opinion expressed therein was based upon a recent medical examination (see, Attanasio v Lashley, 223 AD2d 614; Letellier v Walker, 222 AD2d 658; Yamin v Brougham Bus Transp., 220 AD2d 739; Loiacano v Lawrence, 214 AD2d 704; Philpotts v Petrovic, 160 AD2d 856; Covington v Cinnirella, 146 AD2d 565). Mangano, P. J., Sullivan, Altman and McGinity, JJ., concur.